Citation Nr: 0944537	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-37 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, 
Ohio


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at The 
Ohio State University Medical Center for surgical services 
performed on or about May 23, 2005, and extending to May 24, 
2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service in the U.S. Army 
from June 1984 to January 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a letter decision issued in July 2006 
by the Department of Veterans Affairs (VA), Chalmers P. Wylie 
Ambulatory Care Center (hereinafter designated as the VAMC), 
located in Columbus, Ohio.  Subsequent to his appeal, the 
appellant proffered testimony before the undersigned Acting 
Veterans Law Judge (AVLJ) in Cleveland, Ohio.  The hearing 
occurred in September 2009.  At the hearing, the appellant 
testified as to his desire for increased ratings for his left 
leg and lumbar spine disabilities, issues that he believed to 
be on appeal as well.  However, review of the claims folder 
fails to disclose that he filed a notice of disagreement with 
the ratings as assigned, so as to initiate an appeal.  
Accordingly, the appellant should file claims for increased 
ratings with the Regional Office, to bring these claims to 
the attention of the Regional Office.  A transcript of the 
hearing has been included in the both the VA medical appeal 
file and the claims folder, so that his relevant testimony 
may be easily considered in reference to all claims.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant is seeking VA payment of the cost of his 
surgical treatment (to include aftercare) provided at The 
Ohio State University Medical Center on or about May 23rd and 
May 24th, of 2005.  

3.  VA payment or reimbursement of the costs of the private 
medical care provided on any of the days in question was not 
authorized prior to the appellant undergoing that treatment; 
nor did the appellant request such authorization within 72 
hours of admission.

4.  The private medical treatment was for, or adjunct to, a 
service-connected disability but the care provided was not 
emergent in nature.  Additionally, the private medical 
treatment was not for, or adjunct to, a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability.  Moreover, the appellant did 
not have a total disability rating at the time of admission, 
and he was not a participant in a vocational rehabilitation 
program.

5.  The appellant was enrolled in the VA Health Care System 
during the 24 months preceding May 2005.

6.  The appellant is financially liable to the provider of 
the emergency treatment.

7.  The appellant does not have insurance to defray the costs 
of emergency treatment.

8.  The appellant has no remedy against a third party for 
payment of the emergency treatment provided.

9.  The appellant is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.

10.  A VA or other federal facility/provider was feasibly 
available to provide the necessary medical care.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred on or about May 23, 2005, 
to May 24, 2005, reimbursement for such expenses is not 
warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 
17.52, 17.54 (2009).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred on 
or about May 23, 2005, to May 24, 2005, have not been met.  
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2009).

3.  The criteria for entitlement to reimbursement for the 
reasonable value of treatment received on or about May 23, 
2005, to May 24, 2005, have not been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-08 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appellant is seeking reimbursement for private medical 
expenses that were incurred on or about May 23rd  and May 24th, 
of 2005, at 
The Ohio State University Medical Center.  The record 
reflects that on that date, the appellant underwent a left 
L4-5 hemilaminotomy with discectomy.  The appellant was kept 
at the Medical Center for 24 hours for observation and then 
released from hospital care.  Following that surgery, The 
Ohio State University Medical Center sent a bill for 
treatment to the VA Medical Center (VAMC) asking for 
reimbursement of the surgical costs.  The request was denied, 
the appellant was notified of that action, and he has 
appealed to the Board for review.

A review of the record reveals that in May 2004, the 
appellant sought emergency treatment at the Mansfield 
Community Based Outpatient Clinic (CBOC) for his service-
connected lower back disability.  Because of the complaints 
expressed by the appellant to the examiner while at the CBOC, 
the appellant was transported to the Cleveland VAMC for 
further examination and evaluation.  After reviewing the 
appellant's medical records and examining the appellant, the 
medical examiner diagnosed the appellant as suffering from 
lower back pain.  Prescription medications were prescribed 
and the appellant was transferred back to his home of record.  

Per the testimony of the appellant at his hearing before the 
undersigned AVLJ, and as per the documents submitted in 
conjunction with this claim, from May 2004 to May 2005, the 
appellant continued to experience pain and discomfort from 
his service-connected back disorder.  Because he was severely 
disappointed with the treatment he had received in May 2004 
at the Mansfield CBOC and the Cleveland VAMC, during this 
time he searched for another care provider.  On May 19, 2005, 
the appellant underwent an examination of his back at The 
Ohio State University Medical Center.  At that time, it was 
suggested that because previous conservative treatment had 
not relieved his pain and discomfort, the appellant should 
undergo surgery on his back.  The proposed surgery was 
considered elective in nature and was not the result of 
emergent care.  

Following the suggestion, the appellant presented himself at 
the Medical Center for surgery five days later.  A left L4-5 
hemilaminotomy with discectomy was accomplished and the 
appellant was subsequently released from the hospital on the 
25th of May.  There is no indication from any of the records 
contained in the claims folder that the appellant contacted 
the VAMC either prior to the surgery or immediately following 
the surgery.  It was not until the VAMC received the bill for 
services provided by The Ohio State University Medical Center 
that the VA was made aware of the May 2005 surgery.  

Per the appellant, he concedes that he did not contact the VA 
prior to going to The Ohio State University Medical Center 
for elective surgery.  He also has admitted that he sought 
out treatment at the Medical Center because he was informed 
that they could provide treatment to the appellant even 
though he was uninsured and possibly unable to pay for said 
surgery.  Yet, the appellant has argued that the reason why 
he did not go the VA for treatment/surgery was due to his 
experience at the Mansfield COBC and Cleveland VAMC in May 
2004.  He has maintained that both medical facilities 
misdiagnosed him and did not provide him with proper care.  
He has basically said that he found the medical personnel 
incompetent and untrustworthy, and as such, and in order to 
protect his well-being, he sought treatment at another 
locale.  He has further admitted that the back surgery was 
elective but that it was accomplished in order to relieve his 
pain and discomfort produced by his service-connected back 
disorder.  As such, he maintains that the VA should pay for 
the surgery.  

The Columbus VAMC has denied the claims for payment of the 
treatment.  In denying the appellant's claim, the VAMC has 
said VA facilities were feasibly available to provide the 
care that the appellant needed/required, that the medical 
care was not emergent, and that the surgery was elective.  
The appellant has appealed this decision.  

The record indicates that the appellant, at the time of the 
surgery, was not in receipt of a 100 percent disability 
rating for any of his disabilities, conditions, or disorders.  
Service connection had been granted for a lower back 
disability for which he was in receipt of a 10 percent 
disability rating.  At the time of the hospitalization, the 
appellant was 38 years old.

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  The VCAA, with its expanded duties, is 
not applicable to cases where statute at issue in such cases 
is not found in Title 38, United States Code, Chapter 51 
(i.e. the laws changed by VCAA).  Barger v. Principi, 16 Vet. 
App. 132 (2002).  The statute at issue in this matter is not 
found in Chapter 51, but rather, in Chapter 17.  However, in 
Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
appeared to assume that the VCAA was applicable to a Chapter 
17 claim, but then held that the failure to comply with the 
VCAA notice requirements in that case constituted non-
prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 (2009) discuss the adjudication of 
claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2009), the appellant has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and "other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38. 38 C.F.R. § 17.132 (2009).

In this case, the appellant was sent various letters over the 
course of this appeal advising him of the information 
necessary to substantiate his claim as well as notifying him 
of all relevant procedure and appellate rights.  The VAMC has 
explained to the appellant the bases for denial of the claim, 
and afforded him the opportunity to present information and 
evidence in support of the claim.  There is no indication 
that any additional notice or development would aid the 
appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006).  Thus, any deficiency of 
notice or of the duty to assist constitutes merely harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the appellant received in a private 
facility for the time extending from May 23rd to May 24th, of 
2005.  See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 
C.F.R. § 17.54 (2009).  This is a factual, not a medical, 
determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to appellant, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 
U.S.C.A. § 1710 or 1712], may contract with non-Department 
facilities in order to furnish" certain care, including:  
"[h]ospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2009).

The admission of an appellant to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2009).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2009).

In the present case, there is no evidence that the appellant 
sought and obtained proper authorization for VA payment of 
the private medical expenses he incurred while admitted to 
The Ohio State University Medical Center.  There is nothing 
in the record that indicates that either the appellant called 
the VAMC in Columbus or Cleveland or even the Mansfield COBC.  
Moreover, the record is negative for any type of report of 
contact prepared by the VA that indicates that the appellant 
contacted the VA within 72 hours of the care provided for by 
The Ohio State University Medical Center.  The record before 
the Board reflects that the first time the VA was made aware 
of the treatment was when the VAMC received bills for payment 
for treatment.  It is further recognized that the request for 
payment was sent to VA more than 72 hours after the 
appellant's elective surgery.  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received for the period 
extending from May 23rd to May 24th, of 2005, at The Ohio 
State University Medical Center, was not obtained pursuant to 
38 C.F.R. § 17.54 (2009), and that payment is not warranted 
for expenses incurred in conjunction with that treatment 
under 38 U.S.C.A. § 1703 (West 2002).

The Court has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment.'"  Malone, 10 Vet. App. at 
541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1)  such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2)  such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a non-service-connected 
disability associated with and held to be 
aggravating a service-connected 
disability, (C) for any disability of an 
appellant who has a total disability 
permanent in nature from a service-
connected disability, or (D) for any 
illness, injury, or dental condition in 
the case of an appellant who (i) is a 
participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . .; and 
(iii) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this instance, the surgery that was performed was elective 
in nature.  The appellant underwent a preliminary examination 
and underwent preliminary tests in preparation for the 
surgery.  There is no indication in the records that the 
appellant may have suffered from additional bodily injury if 
the surgery had not been performed.  The medical records also 
do not suggest, insinuate, or imply that the services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  Just because 
the appellant did not feel that he had been provided proper 
treatment previously at two VA medical facilities is not 
sufficient to classify the treatment received at The Ohio 
State University Medical Center as emergent in nature.  
Moreover, there is nothing in the records that would indicate 
that the treatment was for a permanent disability and the 
appellant was not participating in a vocational 
rehabilitation program.  As such, payment is not warranted 
for expenses incurred in conjunction with any of the 
treatment received on the days he was hospitalized at The 
Ohio State University Medical Center pursuant to 38 U.S.C.A. 
§ 1728 (West 2002).

The Board finds that the care rendered by the private 
facility was not for a medical emergency of such nature that 
delay could have been hazardous to life or health in light of 
the complaints expressed by the appellant.  Moreover, the 
Board finds that at the time of the hospitalization, the 
appellant did not satisfy all of the requirements of the 
second criterion, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1728 (West 2002).

Finally, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2009).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  
To be eligible for reimbursement under this authority the 
appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that an appellant 
was brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was not a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
appellant could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the appellant becomes 
stabilized);

(e)  At the time the emergency treatment 
was furnished, the appellant was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f)  The appellant is financially liable 
to the provider of emergency treatment 
for the treatment;

(g)  The appellant has no coverage under 
a health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the appellant has 
coverage under a health-plan contract but 
payment is barred because of a failure by 
the appellant or provider to comply with 
the provisions of that health-plan 
contract, e.g., failure to submit a bill 
or medical records within specified time 
limits, or failure to exhaust appeals of 
the denial of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the appellant or 
provider against a third party for 
payment of such treatment; and the 
appellant has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
appellant's liability to the provider; 
and

(i)  The appellant is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of appellant's, primarily 
those who receive emergency treatment for 
a service-connected disability).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 
17.120 (2009).  Under the provisions of 38 C.F.R. § 17.53 
(2009), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53 (2009).  A VA facility would not 
be feasibly available if there was evidence establishing that 
an appellant was brought to a hospital in an ambulance and 
the ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA facility.  See 38 
C.F.R. § 17.1002(c) (2009).

Upon reviewing the evidence, the Board concludes that the 
appellant does satisfy all of the elements of the Millenium 
Act:

(a)  the services were provided in 
surgical theater and then in a recovery 
ward of a hospital;

(b)  delay in seeking immediate medical 
attention would not have been hazardous 
to life or health.  A prudent layperson 
who possesses an average knowledge of 
health and medicine and who was 
experiencing the symptoms complained 
thereof by the appellant would not have 
reasonably expected the absence of 
immediate medical attention to result in 
placing the his health in serious 
jeopardy, or experiencing serious 
impairment to bodily functions, or having 
serious dysfunction of any bodily organ 
or part);

(c)  VA facilities were feasibly 
available;  

(d)  the claim does not involve an 
initial emergency evaluation and 
stabilization of the appellant;

(e)  the appellant was enrolled in the VA 
health care system and received care at a 
VA medical facility within the previous 
twenty-four months;

(f)  the appellant is financially liable 
to the provider of the emergency 
treatment, as noted by the private 
emergency room bills;

(g)  the appellant had no additional 
medical coverage;

(h)  he has no contractual or legal 
recourse against a third party; and

(i)  he is not eligible for reimbursement 
under 38 U.S.C. 1728, as discussed above.

The Board thus concludes that the criteria for entitlement to 
reimbursement for the reasonable value of treatment received 
at The Ohio State University Medical Center for the period 
extending from May 23, 2005, to May 24, 2005, have not been 
met. 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-08 
(2009).  The Board is bound by the law, and its decision is 
dictated by the relevant statutes and regulations.  Moreover, 
the Board is without authority to grant benefits simply 
because it might perceive the result to be equitable.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  Additionally, "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  There simply is no provision in 
which the Board may grant the appellant the benefits sought.  
Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at The 
Ohio State University Medical Center (Columbus, Ohio) for the 
period extending from May 23, 2005, to May 24, 2005, is 
denied.  



____________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


